Citation Nr: 1204838	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-48 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for hemorrhoids/polyps.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for residuals of a left great toe crush injury.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability.

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

8.  Entitlement to an initial compensable evaluation for right temporomandibular joint dysfunction with bruxism.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for pes planus and entitlement to an initial evaluation in excess of 10 percent for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's IBS is related to his active service.

2.  The Veteran's recurrent hemorrhoids are related to his active service.

3.  The competent medical evidence shows that the Veteran does not currently have chronic residuals from a left great toe crush injury.

4.  The competent medical evidence shows that the Veteran does not currently have a chronic right ankle disability. 

5.  During the entire appeal period, the Veteran's bilateral hearing loss has been manifested by Level I hearing acuity in each ear using Table VI in 38 C.F.R. § 4.85.  

6.  During the entire appeal period, the Veteran's TMJ dysfunction with bruxism, at its worst, was manifested by pain and inter-incisal and lateral excursion motion in the temporomandibular joint of 45 and 7 millimeters, respectively.  There is no evidence of loss, nonunion, or malunion of the mandible or impairment of the ramus, condyloid process, or hard palate.  


CONCLUSIONS OF LAW

1.  IBS was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Hemorrhoids were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Chronic residuals from a left great toe crush injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A chronic right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The criteria for a compensable evaluation for bilateral hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011). 

6.  The criteria for a compensable disability evaluation for TMJ dysfunction with bruxism have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.150, Diagnostic Code 9905 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issues on appeal arise from a notice of disagreement as to the initial rating assigned to the Veteran's bilateral hearing loss and right TMJ dysfunction, and as such, represent "downstream" issues as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C.A. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  

With regard to the instant case, the Board finds that adequate 38 U.S.C.A. § 5103(a) notice was provided as to the original claim for service connection in July 2007, and as such, the rating assignment issues on appeal fall within the exception for the applicability of 38 U.S.C.A. § 5103(a).  The July 2007 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  This letter informed the Veteran of what evidence was required to substantiate the claims as well as the Veteran's and VA's respective duties for obtaining evidence.  In addition, the July 2007 letter advised the Veteran as to how VA determines disability ratings and specifically advised the Veteran that he should tell VA about or give to VA evidence that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
  
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private or VA medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in August and September 2007 and August 2009.  38 C.F.R. § 3.159(c)(4).  The September 2007 VA examiner addressed the existence of residuals of a left great toe disability and a right ankle disability in conjunction with physical examination of and interview with the Veteran.  The September 2007 VA examination report is thorough; thus this examination is adequate upon which to base a decision.  

The August 2009 VA examiners addressed the severity of the Veteran's bilateral hearing and right TMJ dysfunction in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The August 2009 VA examination reports are thorough; thus these examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The first question that must be addressed, therefore, is whether incurrence of chronic IBS, hemorrhoids, residuals of left great toe crush injury, and right ankle disability are factually shown during service.  

The Board notes at this time that the September 2007 VA examination was conducted while the Veteran was still on active duty.  In this case, the service medical records do not contain the Veteran's entrance examination.  Therefore, the Board cannot conclude that chronic IBS, hemorrhoids, residuals of left great toe crush injury, or a right ankle disability preexisted service.  In this regard, the Veteran is presumed to have been sound at entrance.  38 U.S.C.A. § 1111 (West 2002).

The Veteran's service treatment records indicate that in March 1987, the Veteran suffered a severe right ankle sprain when he slid into base.  X-rays showed no fracture or dislocation.  Injury was noted to be inversion with pain and swelling outside.  The Veteran was seen for follow up five days later, and he reported that it felt good with minimal discomfort.  Physical examination demonstrated no significant swelling.  Assessment was healing ankle sprain.  During the first week in April 1987, the Veteran presented with complaints that his ankle was tender over lateral malleolus with some swelling.  Physical examination demonstrated that right lateral malleolus was mildly enlarged and that the Veteran was tender just anterior and distal to right lateral malleolus with slight decrease in plantar flexion on the right.  Assessment was slow to heal sprain right ankle.  Later that month, the Veteran reported that his ankle was much better.  Physical examination demonstrated no swelling and no tenderness.  Assessment was resolving severe right ankle sprain.  In mid May 1987, the Veteran presented for follow up.  The Veteran reported walking and running up to one mile without pain or swelling.  Physical examination demonstrated right ankle was nontender throughout with negative drawer, negative inversion instability, and no significant swelling.  Assessment was healed ankle sprain.

In September 1987, the Veteran presented with crush injury and laceration to left great toe when a platform he was moving fell on his toe.  The left great toe above the growth plate was damaged, with bloody drainage and open wound.  The toenail was still intact, and some edema was noted.  Assessment was trauma open wound left great toe and second toe of the left foot.  The Veteran was seen for follow up five days later.  The provider, however, provided information on a "right" great toe.  He specifically noted that the wound around the "right" great toe was almost completely healed but that the toenail was loose.  The provider also noted that the second toe next to the "right" great toe had less edema that day and looked greatly improved.  Assessment was improved traumatic "right" great toe with infection to adjacent toe and removal of toenail "right" great toe.  Removal of toenail was accomplished that day.  A little more than a week later, the Veteran was seen for follow up for left great toe trauma and recent toenail removal.  It was noted that the Veteran had a very small open area in the middle of the nail bed from where the left toenail was removed and that the rest of the great toe was completely healed.  Assessment was healed left great toe post-traumatic injury and toe nail removal.  

In November 2001, the Veteran presented with complaints of bleeding per rectum for over a year.  Assessment was rectal bleed.  In May 2002, the Veteran was diagnosed as having hemorrhoids, and Anusol was prescribed.  On a History completed by the Veteran in June 2004 in conjunction with complaints of bright red blood per rectum occurring daily, he reported no hemorrhoids, but noted a colon polyp, potential diverticulosis, and a colonoscopy in February 2003.  The examiner's summary included history of IBS relieved by Nexium and history of diverticulosis, not incapacitating.  On the Report of Medical History completed in conjunction with physical examination in January 2005, the Veteran reported rectal bleeding diagnosed as polyps (benign) and diverticulosis.  The Veteran also reported having been diagnosed as having IBS.  Report of Medical Examination in January 2005 indicated that digital rectal examination and stool guaiac were normal.  On January 28, 2005, the Veteran underwent colonoscopy which demonstrated prominent internal hemorrhoids.

As noted above, the Veteran underwent VA examination in August 2007.  At that time, the Veteran reported having been diagnosed as having IBS which had existed since 1999, as well as symptoms of nausea, vomiting, diarrhea, and alternating diarrhea and constipation.  The Veteran reported being having had hemorrhoids and polyps since 2000, as well as symptoms of anal itching, diarrhea, pain, and bleeding.  The Veteran reported having had a left great toe crush injury in 1986 when during physical therapy a platform fell on his foot crushing his toe in his shoe.  The Veteran reported having a right ankle strain which had existed since 1989 due to injury which occurred during physical training.  The Veteran noted that he had not had any hospitalizations or surgeries and was not at that time receiving any treatment for these conditions except for Motrin.  

Physical examination of the abdomen demonstrated no striae on the abdominal wall, no superficial distension of the veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no longer enlargement, no aortic aneurysm, and no intestinal fistula.  The rectum examination showed no evidence of ulceration, fissures, reduction of lumen, trauma, rectal bleeding, proctitis, infections, fistulae, spinal cord injury, protrusion or loss of sphincter control, or hemorrhoids.  Examination of the right ankle demonstrated no edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement, and no indication of malunion of the astralgus.  Right ankle range of motion was 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  Examination of the left great toe demonstrated active motion in the metatarsophalangeal joint of the left great toe, and the Veteran's gait was noted to be within normal limits.  X-rays revealed bilateral pes planovalgus, and right ankle findings were within normal limits.

Diagnoses included IBS and recurrent hemorrhoids.  The examiner, however, noted that there were no diagnoses related to the Veteran's left great toe or right ankle as there was no pathology to render a diagnosis.

The Board notes that there is no objective medical tests showing IBS; however, symptoms of IBS may include crampy pain, bloating, gas, mucus in the stool, diarrhea and constipation.  The U.S. National Library of Medicine indicates that there is no test to diagnose IBS, and that most of the time, a doctor can diagnose IBS based on symptoms, with few or no tests.  Thus, the Board finds that the diagnosis of IBS based on the Veteran's report of symptoms of abdominal pain and abnormal bowel movements is competent medical evidence.  As such, the Board finds that service connection is warranted for IBS.

With respect to recurrent hemorrhoids, the Board notes that the Veteran's service treatment records as well as the September 2007 VA examination report included diagnoses of this condition.  The December 2007 rating decision denied service connection for hemorrhoids on the basis that a chronic hemorrhoid disorder during military service or on VA examination.  

Thus, the Board finds that the Veteran's hemorrhoid disorder, although not present at the time of the December 2007 examination, is a chronic disorder which recurs occasionally.  As such, the Board finds that service connection is warranted for hemorrhoids.

With respect to the Veteran's left great toe and right ankle, despite injuring in service, the Board cannot conclude a "chronic" left great toe or right ankle disability was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

In this case, the September 2007 VA examiner did not render a diagnosis for either claimed disorder.  The examiner specifically noted that there was no diagnosis because there was no pathology to render a diagnosis.  

Thus, the medical evidence fails to show that the Veteran currently suffers from chronic residuals of a left great toe injury or a right ankle sprain.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In the absence of competent medical evidence that a chronic disability of the left great toe or right ankle exists and that such disability was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for chronic residuals of a left great toe crush injury and a right ankle disability have not been established.  38 C.F.R. § 3.303. 

The Veteran's own assertions to the contrary do not constitute competent medical evidence in support of his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As the preponderance of the evidence is against the claims for service connection for chronic residuals of a left great toe crush injury and a right ankle disability, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran is appealing the original assignment of a disability evaluation following awards of service connection for bilateral hearing loss and right TMJ dysfunction with bruxism.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6100 (2011) for hearing impairment. 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87 (2011). 

On the VA audiological assessment in August 2007, pure tone thresholds, in decibels, were as follows: 




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
20
15
30
65
LEFT
20
20
25
45
50

The average of the pure tones between 1000-4000 Hz was 36 decibels for the right ear and 35 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for the right ear and I for the left ear.  Level I hearing acuity in both ears equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII (2011). 

The Veteran underwent VA audiological examination in August 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
15
20
40
70
LEFT
15
20
35
60
60

The average of the pure tones between 1000-4000 Hz was 36 decibels for the right ear and 44 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for the right ear and I for the left ear.  Level I hearing acuity in both ears equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII (2011). 

The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).  

The record demonstrates that the Veteran does not exhibit exceptional patterns of hearing impairment, and, therefore, evaluation pursuant to 38 C.F.R. § 4.86 is not applicable. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

In this case, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The August 2007 VA examiner noted that from the Veteran's hearing loss, the functional impairment is that the Veteran had difficulty hearing in the work environment and that the ringing in his ears was distracting.  Thus, the August 2007 VA examination report did include information concerning how the Veteran's hearing loss affects his daily functioning. 

Thus, the evidence does not support a compensable disability evaluation at any time during the appeal period for bilateral hearing loss. 

The Veteran's service-connected right TMJ dysfunction with bruxism has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905 for temporomandibular articulation.  Under this Diagnostic Code, a 10 percent rating is assigned for motion of inter-incisal range limited to 31 to 40 millimeters or when range of lateral excursion is 0 to 4 millimeters.  A 20 percent rating is assigned for motion of inter-incisal range limited to 21 to 30 millimeters. 

In every instance in which the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40 (2011).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran underwent VA examination in August 2007.  At that time the Veteran complained of difficulty and pain, clicking and popping sounds, locking jaw, pain upon waking in the morning, severe headaches, pain in the face and jaw areas, grinding of his teeth at night and clenching them during the day, pain interfering with sleep at night, and pain by the root canal therapy of the lower right molar.

Physical examination demonstrated that the Veteran could open to an inter-incisal opening of 49 millimeters with no deviation of the mandible upon opening and a reciprocal clicking noise at 40 millimeters of opening on the right side and at 41 millimeters of opening on the left side.  The Veteran could move 7 millimeters in the right and left lateral excursions of the mandible.  All of the jaw movements were within the normal range of motion which for opening is 40 to 45 millimeters, and for lateral excursion is 4 to 8 millimeters.  There was an incisal attrition of all of the mandibular anterior teeth indicative of a bruxism problem.  There was pain to palpation on the right side of the face by the angle of the mandible, behind the ear, the temporomandibular joint area, the temple, and the pterygoid muscles.  The panoramic radiograph revealed a radio-opaque area in the mandible in the area of the lower left third molar; otherwise, the panoramic radiograph was within normal limits with the exception of extracted teeth and right first molar root canal therapy.  There were mandibular lingual tori and a palatal torus present.  No other abnormalities were noted on the maxilla, mandible, ramus, or palate.

The Veteran was diagnosed as having right-sided temporomandibular disorder and bruxism.  

The Veteran underwent VA examination in August 2009.  At that time, the Veteran reported having pops and open locks on the left side for years as well as headaches from bruxism with a pain level of 5.  The Veteran reported that he took Motrin and Advil for pain relief.

Physical examination demonstrated maximal incisal opening of 45, 45, and 46 millimeters respectively.  No loss of motion was noted.  No appreciable bone loss was found.  Panorex revealed that both joints were symmetrical and moved freely without impingement.  The left TMJ or the condyle moved to an anterior position on the eminence upon maximal opening.  The examiner noted that this was the probable cause of his open locks.  The Veteran was diagnosed as having hypermobility of the joints, a naturally occurring phenomenon in men and woman.  

Based on the aforementioned rating criteria and the competent medical evidence of record, the Board finds that as there is no evidence showing that the Veteran exhibited limitation of inter-incisal range of motion from 31 to 40 millimeters.  A compensable disability evaluation for the Veteran's right TMJ dysfunction with bruxism is not warranted at any time during the appeal period.

The Board acknowledges that Veteran's complaints of pain.  Even considering the Veteran's pain, however, along with 38 C.F.R. §§ 4.40, 4.45 and Deluca, the Board finds that any additional functional loss due to pain and dysfunction still does not limit the Veteran's inter-incisal range of motion to between 31 to 41 millimeters or range of lateral excursion to between zero and 4 millimeters contemplated by the 10 percent disability rating.  As noted above, the Veteran demonstrated maximal incisal opening of 45, 45, and 46 millimeters respectively.

The Board has also considered other diagnostic codes under 38 C.F.R. § 4.150.  There is, however, no objective medical evidence of loss of, nonunion, or malunion with moderate displacement of the mandible so as to warrant a higher evaluation under Diagnostic Codes 9901, 9902, 9903 or 9904.  In addition, as the medical evidence has not demonstrated impairment of the maxilla, ramus, coronoid process, or hard palate, or that the Veteran suffers from chronic osteomyelitis or osteoradionecrosis, the Board concludes that the remaining diagnostic codes under 38 C.F.R. § 4.150 also do not apply in this case. 

The Board notes that the Veteran is already service connected for migraine headaches.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  In this case, as the Veteran is already service-connected for one type of headache, to provide a separate evaluation for another type of headache would be considered pyramiding.  

In summary, the Board finds that the preponderance of the evidence is against a compensable evaluation for the Veteran's right TMJ dysfunction with bruxism under any code applicable to dental or oral conditions contained in 38 C.F.R. § 4.150.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected bilateral hearing loss or right TMJ dysfunction with bruxism present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to these disabilities in the Rating Schedule focus on hearing impairment and limitation of TMJ motion.  38 C.F.R. §§ 4.85, Diagnostic Code 6100 and 4.149, Diagnostic Code 9905 (2011).  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU for the Veteran's hearing loss or right TMJ dysfunction with bruxism.


ORDER

Entitlement to service connection for IBS is granted.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for residuals of a left great toe crush injury is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to an initial compensable evaluation for right temporomandibular joint dysfunction with bruxism is denied.


REMAND

With respect to the issue of service connection for bilateral pes planus, the Veteran's service treatment records indicate that in August 2003, the Veteran was referred to a podiatrist for a diagnosis of flat feet.  On Report of Medical Examination in January 2005, the Veteran was diagnosed with pes planus, mild, asymptomatic.  On VA examination in August 2007, the Veteran reported being diagnosed with bilateral pes planus which had existed since 1994.  The Veteran reported foot pain.  Examination of the feet revealed pes planus.  The VA examiner diagnosed bilateral pes planovalgus.  

The December 2007 rating decision denied service connection for bilateral pes planus on the basis that bilateral pes planovalgus was considered to be a congenital abnormality and not subject to compensation.

VA's Office of General Counsel has distinguished between hereditary diseases and defects, emphasizing that the former is capable of improvement or deterioration while the latter is static.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A "defect" is defined as an imperfection or structural abnormality, while a "disease" is any interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs.  Id.  Service connection can be established if a congenital defect was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  Service connection can also be established if a congenital disease was permanently aggravated (worsened) by the Veteran's military service and not due to the natural progress of the disease.

As noted above, the Veteran's entrance examination is not of record.  Thus, it is the Board's opinion that an attempt should be made to obtain the Veteran's entrance examination which is most likely dated in September 1985.  The treatment records include a radiologic report which diagnosed minimal scoliosis for the specific reason of enlistment as well as an optometry screening, both dated September 13, 1985.  

Thereafter, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to determine the etiology of the Veteran's pes planus/pes planovalgus.  38 C.F.R. § 3.159(c)(4) (2011). 

With respect to the issue of entitlement to an evaluation in excess of 10 percent for residuals of left knee surgeries with scars, in September 2007 and September 2009, the Veteran underwent VA examinations.  Neither examiner, however, provided any detail of the Veteran's knee scars except to note their existence.  Thus, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to determine the severity of the Veteran's service-connected left knee disability, including all surgical scars.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain the Veteran's enlistment examination and associate it with the claims file.

2.  Thereafter, the Veteran should be afforded an additional VA podiatric examination to determine the etiology of the Veteran's pes planovalgus.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  

(a)  The examiner should state whether the Veteran's pes planus/pes planovalgus is an acquired or congenital condition.

(b)  If a congenital condition exists, the examiner should state whether it is a disease or defect.  

As noted above, VA's Office of General Counsel has distinguished between hereditary diseases and defects, emphasizing that the former is capable of improvement or deterioration while the latter is static.  A "defect" is defined as an imperfection or structural abnormality, while a "disease" is any interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs. 

(c)  If a congenital defect is present, the examiner should render a medical opinion as to whether the evidence shows that it was at least as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

(d)  If a congenital disease is present, the examiner should render a medical opinion as to whether the evidence shows it was not permanently aggravated (worsened) by the Veteran's military service.  If there was worsening, was this due to the natural progress of the disease?

The examiner should provide a complete rationale for any opinion provided.
 
3.  The Veteran should be afforded a VA examination to ascertain the severity of his service-connected left knee disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail including all scars related to service-connected knee disability.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should be asked to determine whether the Veteran's left knee exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  Finally, the examiner should state whether there is subluxation or lateral instability of the knee.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


